Exhibit 10.18
TREDEGAR CORPORATION


NOTICE OF STOCK AWARD


You have been granted the following Stock Award by the Executive Compensation
Committee of the Board of Directors of Tredegar Corporation (“Tredegar”):


Name of Participant: 


Date of Grant:  March 18, 2020


Number of Shares: 


Vesting: 100% as of March 17, 2023
Expiration Date: None. 
Transferability: As provided in the attached Stock Award Terms and Conditions.


In addition to the foregoing terms, your Stock Award is subject to all of the
terms and conditions contained in the attached Stock Award Terms and Conditions
which are incorporated in this Notice of Stock Award by this reference. If any
provision of this Notice of Stock Award is inconsistent with the aforementioned
Stock Award Terms and Conditions, the Stock Award Terms and Conditions will
control.


Please acknowledge your acceptance of this Stock Award and the attached Stock
Award Terms and Conditions by signing and returning one copy of this Notice of
Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders Parkway,
Richmond, Virginia, 23225.


              TREDEGAR CORPORATION
image02.jpg [image02.jpg]


By:________________________________




              ____________________________________
            Participant


              Date: ______________________________



--------------------------------------------------------------------------------





1.
2




--------------------------------------------------------------------------------



TREDEGAR CORPORATION


        STOCK AWARD TERMS AND CONDITIONS


        THESE STOCK AWARD TERMS AND CONDITIONS (“Terms and Conditions”)
effective as of 18th day March, 2020, govern the Stock Award made by Tredegar
Corporation, a Virginia corporation (the “Company”), to the participant (the
“Participant”) named in the Notice of Stock Award to which these Terms and
Conditions are attached (the “Grant Notice”), and are made in accordance with
and subject to the provisions of the Tredegar Corporation 2018 Equity Incentive
Plan (the “Plan”). A copy of the Plan has been made available to Participant.
All terms used in these Terms and Conditions that are defined in the Plan have
the same meaning given them in the Plan.


2.Grant of Stock Award. In accordance with the Plan, and effective as of the
Date of Grant specified in the Grant Notice (the “Date of Grant”), the Company
granted to Participant, subject to the terms and conditions of the Plan and
these Terms and Conditions, the number of shares of Common Stock specified in
the Grant Notice (the “Shares”). Subject to Section 2, the Shares shall be
issued by the Company and registered in the name of the Participant on the stock
transfer books of the Company.
3.Terms and Conditions. The Shares are subject to the following additional terms
and conditions:
a.Rights as a Shareholder. Upon the issuance of the Shares, the Participant
shall be entitled to vote the Shares, and shall be entitled to receive, free of
all restrictions, ordinary cash dividends. Stock received as a dividend on, or
in connection with a stock split of, the Shares shall be subject to the same
restrictions as the Shares. The Participant’s right to receive any extraordinary
cash dividends or other distributions with respect to the Shares prior to their
becoming vested and nonforfeitable (“Vested”) shall be at the sole discretion of
the Committee, but in the event of any such extraordinary cash dividends, the
Committee shall take action appropriate to preserve the value of, and prevent
the unintended enhancement of, the Shares.
As soon as practicable after the Vested Shares become transferable in accordance
with paragraph 2(e), the Participant’s rights in the Shares shall not be
restricted.


b.Vesting. Subject to the provisions of Sections 3, 4, 5 and 6, the Shares shall
become Vested on the third anniversary of the Date of Grant.
c.Nontransferability. Shares that are not Vested are nontransferable. Vested
shares may be transferred on and after the date prescribed in paragraph 2(e).
d.Grant of Stock Power. The Participant hereby appoints Patricia A. Thomas, or
her successor, as the true and lawful attorney of the Participant, to endorse
and execute for and in the name and stead of the Participant any certificates
evidencing the Shares if any of the Shares are forfeited.



--------------------------------------------------------------------------------



(e) Holding Requirement; Transfer Restriction. If Participant is subject to the
Company’s Amended and Restated Executive Ownership Policy (the “Policy”) on the
date that the Shares become Vested and is not in compliance with the ownership
requirements of the Policy, fifty percent of the “Net Vested Shares” must be
retained by the Participant, i.e., those shares cannot be transferred, until the
earlier of (i) the date that Participant is in compliance with the ownership
requirements of the Policy, (ii) the date that Participant is not subject to the
Policy or (iii) the date described in the following sentence. Notwithstanding
the preceding sentence, the “Net Vested Shares” may be transferred upon the
earlier of (i) a Control Change Date, (ii) the date of Participant’s death or
(iii) the date of Participant’s Normal Retirement. For purposes of this
Agreement, “Net Vested Shares” means the number of Shares that have become
Vested minus the number of Shares, if any, surrendered by Participant or
retained by the Company to satisfy tax withholding obligations in accordance
with Section 9.


4.Lapse of Restrictions in the Event of Death. The restrictions on the Shares
shall lapse, i.e., the Shares shall be Vested and transferable, upon
Participant’s death if Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the Participant’s death.
5.Vesting Upon Permanent and Total Disability. The Shares shall be Vested upon
Participant’s termination of employment on account of permanent and total
disability (within the meaning of Section 22(e)(3) of the Code) if Participant
remains in the continuous employ of the Company or an Affiliate from the Date of
Grant until the date of termination on account of permanent and total disability
(as previously defined).
6.Effect of Other Terminations of Employment. Subject to the provisions of
Sections 3, 4 and 6, Shares that have not become Vested on or before the date
the Participant ceases to be employed by the Company or an Affiliate shall be
forfeited.
7.Qualifying Termination Following a Change of Control. The restrictions on the
Shares shall lapse, i.e., the Shares shall be vested and transferable, upon the
Participant’s termination of employment with the Company and its Affiliates upon
termination by the Company or an Affiliate without Cause or the Participant’s
resignation from employment with the Company and its Affiliates with Good Reason
(each, a “Qualifying Termination”), in each case on or following a Control
Change Date if the Participant remains in the continuous employ of the Company
or an Affiliate from the Date of Grant until the date of the Participant’s
Qualifying Termination.
8.Recoupment Policy. Participant acknowledges and agrees that the grant of this
Stock Award and the Participant’s rights in the Shares are subject to the terms
and conditions of the Company’s Executive Incentive-Based Compensation
Recoupment Policy as in effect on the Date of Grant (the “Policy”). Participant
also agrees that, notwithstanding any other provision of this Agreement, the
Company is entitled to recover from the Participant all or part of any benefits
or compensation received in connection with this Stock Award and the Shares (net
of any income or employment taxes paid by the Participant on account of the
vesting of the Stock Award or sale of the Shares, after giving effect to any tax
benefit available to the Participant on account of the re
2



--------------------------------------------------------------------------------



coupment), that are subject to recoupment under the Policy. Participant
acknowledges that a copy of the Policy has been made available to the
Participant.


3



--------------------------------------------------------------------------------



9.Definitions. The following definitions shall apply to these Terms and
Conditions:
a.Cause means (i) the Participant’s persistent willful misconduct or gross
negligence in the performance of the Participant’s duties; (ii) the
Participant’s conviction of any crime (or entering a plea of guilty or nolo
contendere to any crime) constituting a felony; or (iii) the Participant’s
willful and continuous nonperformance, lack of performance of or refusal to
perform a reasonable order, policy or rule of the Company involving a material
issue concerning the Company after written notice delivered to the Participant
describing with specificity the elements of nonperformance, lack of performance
or refusal to perform and the relevant order, policy or rule, and the
Participant’s failure to have cured such nonperformance, lack of performance or
refusal to perform within thirty (30) days following receipt of such written
notice.
b.Good Reason means, without the Participant’s express written consent (i) a
material change (other than in connection with a promotion) or diminution of the
Participant’s duties (excluding any change of the Participant’s duties that is
attributable to the Company no longer being a public company); (ii) a material
reduction by the Company in the annual rate of the Participant’s base salary; or
(iii) a change in the location of the Participant’s principal office to a
different place that is more than fifty (50) miles from the Participant’s
principal office immediately prior to such change. A resignation shall not be
with “Good Reason” unless the Participant gives the Company written notice
specifying the event or condition that the Participant asserts constitutes Good
Reason, the notice is given no more than ninety (90) days after the occurrence
of the event or initial existence of the condition that the Participant asserts
constitutes Good Reason and the Company has failed to remedy or cure the event
or condition during the thirty (30) day period after such written notice is
given to the Company.
c.Normal Retirement means the voluntary separation by Participant from the
employment of the Company or an Affiliate on or after the date Participant has
reached age sixty-five.
10.Withholding. The Participant shall pay the Company any amount of taxes as may
be necessary in the opinion of the Company to satisfy tax withholding required
under the laws of any country, state, province, city or other jurisdiction,
including but not limited to income taxes, capital gains taxes, transfer taxes,
and social security contributions. In lieu thereof, the Company shall have the
right to retain the number of shares of Common Stock whose Fair Market Value
equals the minimum amount required to be withheld. In any event, the Company
shall have the right to deduct from all amounts paid to a Participant in cash
(whether under the Plan or otherwise) any taxes required to be withheld. The
Participant shall promptly notify the Company of any election made pursuant of
Section 83(b) of the Code.
11.No Right to Continued Employment. The award of the Shares does not give
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his or her employment at any time.
4



--------------------------------------------------------------------------------



12.Change in Capital Structure. The Shares shall be adjusted as the Committee
determines is equitably required in the event the Company effects one or more
stock dividends, stock split-ups subdivisions or consolidations of shares, other
similar changes in capitalization or such other events as are described in the
Plan.
13.Governing Law. These Terms and Conditions and the Grant Notice shall be
governed by the laws of the Commonwealth of Virginia.
14.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of these Terms and Conditions
or the Grant Notice, the provisions of the Plan shall govern. All references
herein to the Plan shall mean the plan as in effect on the Date of Grant.
15.Participant Bound by Plan. Participant hereby acknowledges that a copy of the
Plan has been made available to him or her and agrees to be bound by all the
terms and provisions of the Plan.
        15. Binding Effect. Subject to the limitations stated above and in the
Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.






5

